Citation Nr: 0800096	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for seronegative 
arthritis, currently rated as 40 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran had active service from October 1975 to February 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A hearing was held before the undersigned Acting Veterans Law 
Judge via videoconference in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the RO has determined that the diagnostic code 
most analogous to the veteran's disability is DC 5002, which 
pertains to rheumatoid arthritis.  Under Diagnostic Code 
5002, a 20 percent rating is warranted for rheumatoid 
arthritis as an active process, with one or two exacerbations 
a year in a well-established diagnosis.  A rating of 40 
percent is warranted for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A rating of 60 percent 
is warranted with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods.  A rating of 100 percent is warranted with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a 
(2007).

Such a disorder may also be rated on the basis of chronic 
residuals such as limitation of motion.  For residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.

The Board notes that in order to rate the disorder based on 
limitation of motion, very specific information is required, 
to include specifically which joints are affected, and the 
specific ranges of motion for each affected joint, as well as 
whether there are objective findings to confirm such 
limitation of motion.  The evidence which is currently of 
record contains contradictory information with respect to 
exactly which joints are affected.  The veteran has contended 
that the disorder affects every joint in his body.  A VA 
examination conducted in July 2003 indicated that the 
seronegative arthritis affected the fingers, wrists, hands, 
back and neck, but then did not include specific range of 
motion findings for each such joint or group of joints.  In 
addition, the examiner included range of motion findings for 
the knees, without specifying whether the knees were affected 
by seronegative arthritis.  A more recent examination 
conducted in March 2005 did not specify exactly which joints 
were affected, and the only ranges of motion specifically 
noted where for the wrists.   

The law requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  The Board finds that in light of the 
factors discussed above, another VA examination is required 
for proper evaluation of the claim.




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
seronegative arthritis.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner must specify exactly which 
joints and groups of joints are affected 
by the seronegative arthritis.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected disorder in 
detail.  The report should contain all 
information necessary to rate the 
disorder by analogy to rheumatoid 
arthritis under Diagnostic Code 5002.  
The examiner should specify the severity 
of any symptoms of an "active process" 
such as impairment of health or 
incapacitating exacerbations.  The 
examiner should also indicate the 
severity of any chronic residuals such as 
limitation of motion.  For each affected 
joint, the examiner should state the 
range of motion, in degrees, noting the 
normal range of motion.  An opinion 
should be provided regarding whether pain 
due to the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  Limitation of 
motion must be objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The examiner also should 
indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



